 PATERSON STEEL & FORGE COMPANY129WALTER PATERSON, SR., DOING BUSINESSUNDER THETRADE NAME'ANDSTYLE OFPATERSONSTEEL&FORGE COMPANYandUNITED STEEL-WORKERS OF AMERICA,CIO.Case No. 2-CA1154.September12,1951Decision and OrderOn March 5,1951, Trial Examiner Reeves R. Hilton issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that he cease and desist therefrom andtake certain affirmative action,as setforth in the copy of the Inter-mediate Report attached hereto.Thereafter, the.Respondent filedexceptions to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the exceptions, and the entire record in the case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examinerexcept asmodified herein.'We agree with the Trial Examiner that on the afternoon of May 2,the Respondent's employees abandoned the strike to which they hadresorted in protest over Bailey's discriminatory discharge.Allpromptly presented themselves at the hour the Respondentnamed inits telegram directing them to report for work.The men did not tryto parley with the Respondent before returning.They simplypunched in at the time clock as regular-employees who expected towork and also to be paid for their time, and there is no evidence thatthere was any prior understanding among them that their returnshould be other than unconditional.Although the Respondent, apparently not expecting the return ofits-employees in response to its telegram, had stated in its telegramthat work would resume that afternoon, the Respondent had notstarted its plant fires and the men found themselves, in consequence,unable to pursue their usual tasks. In spite of this, some changedinto their working clothes.All then remained quietly on the plantpremises and waited until the Respondent should give them work in-structions.Paterson, Jr., arrived, but, instead of giving the employeesorders regarding work to be done, he started to "negotiate with themand to seek to raise issues, which until then clearly were nonexistent.He first asked the employees, obviously waiting to go to work, whattheir "intentions" were.Arthur Hultman, as spokesman for the men,1The Intermediate Report includes John A. Lucich among the employees discriminatorilydischarged on May 2, 1950.However, Lucich did not participate in the strike and theRespondent never discharged him.We therefore find no violation as to Lucich.96 NLRB No..11. 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDfepliedthat theRespondent had called them for work and added, "Herewe are."Hultman,having thus been drawn into conversation withPaterson,'s intention to go towork, then added an inquiry as to what the Respondent was going todo about Bailey.This was a natural question in the circumstances,and we-find no evidence that the men,who had already clocked in,were thereby making Bailey's reinstatement a condition of their re-turn.Paterson,Jr., replied that Bailey was to stay fired and pressedhis' inquiry as to the men's "intentions."Hultman told Paterson, Jr.,that the men were ready to work for the balance of the day..He couldnot say as to the following-day, but asked Paterson,Jr., tospeak to theunion representative,Lavery, who was due at the plant shortly in con-nection with the scheduled union-security.election.However,the Re-spondent would not wait. Instead, it rushed one of its officials to thebank for cash,although this was not the plant payday,discharged themen, and hurried them off the premises.'Lavery soon arrived andPaterson,Jr., spoke with--him, but failed to mention the question hehad just putwithsuch insistence to the individual employees 2When theRespondent raised the question whether the abandonmentof the strike.was complete,it was under a duty to afford the employeesa reasonable time inwhich-to answer through their bargaining repre-sentative.3The Respondent,however, refused to do this and ignoredtheir representative who could have removed any uncertainty. Thus,the Respondent had the power readily to ascertain the truth but electedthat its question be unanswered.It is fairly evident that the men, re-,turned to,the plant unconditionally and we so find.-OrderUpon the'entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Walter Paterson,Sr., doing business under 'the trade name and style of Paterson Steel& Forge Company, Stratford, Connecticut, and his-agents, successors,and assigns, shall:-1.Cease and desist from :(a)Refusing to'bargain collectively with United Steelworkers ofAmerica, CIO, as the exclusive representative of all production andmaintenance employees, including shipping and receiving employees2It is significant that although Respondent called the men back to work under pain ofdischarge for absenteeism, it had its plant in an inoperative condition when they respondedto its summons..l8CompareGullett Gin Co.;83 NLRB 1,'2, enforced 179'F.2d 499,501 (C.A. 5).The'circuit court's decision was reversed on another point 340 U. S. 361. PATERSON STEEL & FORGE COMPANY131and truck drivers, but excluding office and clerical employees, profes-sional employees, guards, watchmen, foremen, and other supervisorsas defined in the Act.(b)Discouraging membership in United Steelworkers of America,CIO, or any other labor organization, by locking out or dischargingor refusing to reinstate-any of his employees, or by discriminating inany other manner in regard to their hire and tenure of employmentor any term or condition of employment.(c) Interrogating or attempting to poll his employees concerningtheir union affiliation, activities, and sympathies, or threatening themwith discharge or other economic reprisals, because of their unionmembership or activities.(d) In any other manner interfering with, restraining, or coercinghis employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Steelworkers of America,CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment, asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of, the Act :(a)Upon request, bargain collectively with United Steelworkersof America, CIO, as the exclusive representative`of the above-men-tioned employees with respect to rates of pay, wages, hours of em-ployment, and, if an understanding is reached, embody such under-standing in a signed agreement.(b)Make whole each of his employees for any loss of pay sufferedby reason of the discrimination against him on January 19, 1950..(c)Offer to Benjamin Bailey, Carl A. Hultman (also known asCharles A. Hultman), and the employees named in Appendix B an-nexed to the Intermediate Report except John A. Lucich, immediateand full reinstatement to their former or substantially equivalent po-sitions, without prejudice to their seniority or other rights and priv-ileges, and make each of them whole for any loss of pay suffered byreason of the discrimination against him,4 in the manner provided inthe section of said Intermediate Report entitled "The remedy."(d)Upon request, make available to the National Labor RelationsBoard or its agents, for examination and copying, all payroll records,,social security records, time cards, personnel records and reports, and4 The Respondent discriminated against Carl A. Hultman on July 11, 1950,and againstthe others on May 2, 1950. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDall other records necessary to analyze the amounts of back pay dueand the rights of reinstatement under the terms of this Order.(e) Post at his plant in Stratford, Connecticut, copies of the notice,attached hereto and marked Appendix.5 Copies of the said notice, tobe furnished by the Regional Director for the Second Region, shall,after being duly signed by Walter Paterson, Sr., or his representative,be posted by him immediately upon receipt thereof and maintained byhim for sixty (60) consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonable steps shall be taken by him to insure that said notices arenot altered, defaced, or covered by any other material.(f)Notify theRegionalDirector for the Second Region in writing,.within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.,MEMBERREYNOLDS,dissenting and concurring in part:I agree with the majority that on May 2, 1950, the Respondentdischarged its employees in violation of Section 8 (a) (3), but I dis-agree with the majority's further finding that the dischargees areentitled to back pay from May 2.Normally, back pay for illegallydischarged persons accrues from the date of their discharge, but sincethe discharges here coincided with strike action, I believe that the-back-pay issue is controlled by that line of cases6 which tolls back-pay liability for the discharge of strikers until such time as the dis-chargees shall thereafter unconditionally apply for reinstatementor abandon their strike.Unlike the majority, I find no substantial evidence that when thestrikers returned to the plant on May 2, they had unconditionallyabandoned their strike and were ready to work on the Respondent'sterms.The strikearoseover the discharge of employee Bailey andwas still current when the employees received the Respondent's tele-gram directing them to report to work.Obviously, the unresolvedstrike issue was paramount in the minds of all parties when they meton May 2. Consequently before incurring the expense of readyingthe plant for operations, the Respondent reasonably sought to deter-mine from the men whether they really were going to work. Thatthe strikers had notthen unqualifiedlydecided to abandon the strikeis apparent from their equivocal responses.Thus, they first replied,"Here we are" and at the same time raised the strike issue of Bailey'sdischarge.After the Respondent stated that the Bailey dischargestood, the men refused to commit themselves to work beyond the bal-I In the event that this Order is enforced by a decree of the United States Court ofAppeals,there shall be inserted, before the words, "A Decision and Order,"the words"A Decree of the United States Court of Appeals Enforcing."9MasseyGin and Machine Works, Inc.,7$NLRB 189;Kallaher and Mee, Inc.,87 NLRB410;GlobeTtireless,Inc.,88 NLRB 1262;Porto Rico Container Corporation,89 NLRB1570;Happ Brothers Company, Inc.;90 NLRB 1513. 'PATERSON STEEL & FORGE COMPANY133ante of the afternoon, suggesting that the duration of their returnto work be discussed with their union representative, who was sched-uled to appear shortly at the plant.Such a temporary commitmentcan hardly be regarded as an unconditional abandonment of thestrike or as a sufficient offer for the purpose of fixing back-payliability.That the Respondent may have acted unreasonably in refusing theemployees' request to await the arrival of their union representative,cannot serve to make the employees' response less equivocal.Nordid the Respondent's precipitate action preclude the union representa-tive, when he shortly thereafter appeared on the scene, from makingan unconditional application for reinstatement on behalf of the em-ployees.But no such- application was in fact made until June 19.Consequently, I would award back pay to the dischargees from June19,when they unconditionally applied for work, and not from May2,when they were discharged.In all other respects I concur in the majority decision.AppendixNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations, Act, as amended, I hereby notify my employees that:I WILL NOT discourage membership in UNITED STEELWORKERS OFAMERICA, CIO, or any other labor organization of my employees,by discriminating in regard to their hire or tenure of employmentor any term or condition of employment.I WILL NOT interrogate or attempt to poll my employees concern-ing their union affiliations, activities, or sympathies, or threatenthem with discharge, reprisal, or other economic loss because oftheir union affiliations, activities, or sympathies.I WILL NOT in any manner interfere with, restrain, or coerce myemployees in the exercise of their rights to self-organization, toform labor organizations, to join or assist UNITED STEELWORKERSOF AMERICA, CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyor all of such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section 8(a) (3) of the National Labor Relations Act.I WILL make whole each of my employees_for.any loss of paysuffered by him as a result of the discriminatory lockout on Janu-ary 19, 1950.974176-52-vol. 96-10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDI w ILL offer the following named employees immediate and fullreinstatement,to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination against them on or afterMay 2, 1950, by way of discharge or refusal to reinstate, in themanner and to the extent set forth in the Decision and Order :Benjamin BaileyCarlA.Hultman, alsoknown as Charles A.HultmanRoss DePrimo -Joseph OpeliaGabriel VinceFrank UnsderferJames BindaJohn JaundzenStefan GrzebskiLouis KishPeter RossoArthur Hultman, Jr.Joseph DetrikJoseph JanucikMike Waj da (or Wagda)John KomarJohn G. PetersonWilliam D. SteevesPaul M. MassariaSisto A. BardinelliJames BoardbinAdolph BoehmkeI WILL bargain collectively, upon request, with UNITED STEFa.WORKERS OF AMERICA, CIO, as the exclusive representative of allemployees in the bargaining unit described herein with respect towages, rates of pay, hours of employment, or other conditions ofemployment and, if an understanding is reached, embody suchunderstanding, in a signed agreement.The bargaining unit is:All production and maintenance employees at my Stratford,Connecticut, plant, including shipping and receiving em-ployees and truck drivers, but excluding office and clericalemployees, professional employees, guards, watchmen, fore-men, and other supervisors as defined in the National LaborRelations Act, as amended.All my employees are free to become or remain members of theabove-named union or any other labor organization. I will not dis-criminate against any employee because of membership in or activityon behalf of any such labor organization.WALTER PATERSON, SR., DOING BUSINESSUNDER THE TRADE NAME AND STYLE OFPATERSON STEEL & FORGE COMPANY,Employer.By ------------------------=----------------(Representative)(Title)Dated -------------------- PATERSON STEEL & FORGE COMPANY135This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASE,Upon a charge filed on January 27, 1950, by United Steelworkers of America,CIO, herein called the Union, the General Counsel of the National Labor Re-lations Board, herein called the General Counsel and the Board, by the RegionalDirector for the Second Region (New York, New York), issued a complaintdated November 2, 1950, against Walter Paterson, Sr., doing business underthe trade name and style of Paterson Steel & Forge Company, herein called theRespondent or the Company, alleging that the Respondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (a) (1), (3), and (5) and Section 2 (6) and (1) of the NationalLabor Relations Act, as amended, 61 Stat. 136, herein called the Act.Copies of the charges, the complaint, and a notice of hearing were duly servedupon the Respondent and the Union.-.With respect to the unfair labor practices, the complaint alleged in substancethat the Respondent: (1) On or about January 19, 1950, unlawfully locked outits employees for 1 day; (2) on or about May 2, 1950, discriminatorily dis-charged Benjamin Bailey, which resulted in the employees engaging in a strike;(3) on the same day discharged the striking employees ; (4) on or about July 11,1950, discriminatorily discharged Charles Hultman; (5) on and after May 2and July 11, 1950, refused to reinstate the striking employees to their formeror substantially equivalent jobs, except that 14 of the 22 employees were re-employed by the Respondent at various intervals; (6) on and after March 2,1950, refused and continues to refuse to bargain collectively with the Union,the duly certified representative of the employees in an appropriate unit ; and(7) on and after January 18, 1950, interrogated the employees concerning theirunion affiliations, attempted to conduct a poll among the employees to determinetheir union affiliation, warned the employees to refrain -from becoming or re-maining members of the Union, and threatened the employees with dischargeor other reprisals, including a closing down of the plant, if they joined orassisted the Union.The, Respondent duly filed an answer, dated November 10, 1960, wherein headmitted certain allegations of the complaint but denied the commission of anyunfair labor practices.Pursuant to notice a hearing was held in Bridgeport, Connecticut, on Decem-ber 5, 6, 7, 12, and 13, 1950, before the undersigned duly designated Trial Ex-aminer.The General Counsel, the Respondent, and the Union were representedby counsel.All participated in the hearing and were afforded an opportunity tobe heard, to examine and cross-examine witnesses, and to introduce evidencepertaining to the issues.At the outset of the hearing counsel for the Respondentmoved to amend the answer to admit the allegations in the complaint thatthe employees, on May 2, 1950, went on strike.The motion was granted, withoutobjection, by the undersigned.At the close of the case the General Counselmoved to conform the pleadings to the proof as to matters of form which motionwas granted without 'objection by the undersigned.At the same time theGeneral Counsel moved to delete paragraphs, numbered 9 and 10, of the 'com-plaint, alleging that the employees engaged in an unfair labor practice strikeon May 2, 1950, for the reason that rthe evidence adduced failed to support theseallegations.Counsel for the Respondent opposed the motion on the grounds 136DECISIONS' OF NATIONAL LABOR RELATIONS BOARDthat the case was tried on the theory of those, allegations and that it was unfairfor the General Counsel to change his position after the evidence had beenreceived.The motion was taken under advisement by the undersigned. Thismotion, for the reasons set forth below, is now denied. The parties waivedoral argument at the conclusion of the hearing.The parties were also advisedof their right to file briefs and thereafter; counsel for the Respondent and theUnion filed briefs with the undersigned.Upon the entire record in the case and from my observation of the witnesses—the undersigned makes the following:FINDINGSOF'FACTI.THE BUSINESSQF THE COMPANYWalter Paterson, Sr., an individual doing business as Paterson Steel & ForgeCompany, maintains an office and plant iii Stratford, Connecticut, where theCompany is engaged in the manufacture, sale, and distribution of forged rings,discs, gear'blanks, bars, and related products. In the course of its operations:the Company, during the year ending January 30, 1950, purchased steel, fueloil, saw blades, small tools, and other materials valued in excess of $50,000, ofwhich approximately 66 percent was purchased and shipped to the Company'splant from places outside the State of Connecticut. In the same period theCompany manufactured products valued in excess of $100,000, of which ap-proximately 75 percent represented shipments to customers outside the Stateof Connecticut.The Company stipulated that it is engaged in commerce withinthe meaning of the Act, and the undersignedso finds.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, CIO, is a labor organization admitting to,membership employees of the Company.III.THE UNFAIR LABOR PRACTICESAt the outset it is appropriate to point out that while the complaint andanswer frame numerous issues covering rather an extensive field of unfairlabor practices, the Company, at the hearing, contested and adduced evidenceonly in support of three of these issues, namely, the discharge of Bailey andHultman, respectively, and the alleged unlawful lockout or discharge of theemployees on May 2, 1950. In respect to the remaining issues the evidencepresented by the General Counsel is undisputed or undenied, hence the con-clusions and findings thereon are based upon the accredited testimony of wit-nesses produced by the General Counsel.A. Interference, restraint,and coercionOn January 16, 1950,' practically all of the Company's employees, 22 or 23,attended a meeting conducted by Edward J. Lavery, international representativeof the Union, at its hall in Bridgeport, Connecticut, in the course of which eachof the employees signed union membership application cards.Upon receivingthese cards Lavery informed the group that since the Union had an overwhelmingmajority of all the employees he would notify the Company by letter that ithad been designated as the exclusive bargaining representative and request aIAll dates refer to 1950,unless otherwisestated. PATERSON STEEL Si FORGE COMPANY137meeting with the Company for the purpose of discussing recognition and con-tract proposals.Lavery cautioned the employees that if his letter caused anyreaction on the part of Walter Paterson, Sr? (herein called Paterson), to refrainfrom engaging in any arguments with him and say nothing whatsoever aboutthe letter.The following day Lavery addressed a communication to Patersonadvising him that the Union had been designated as the bargaining representa-tive of his employees and requesting that a conference be held at an early date.The next morning, January 18, Paterson came into the plant shortly afterthe men commenced work, waving a letter which he held in his hand. Patersonevent to Sisto A. Bardinelli, who was working the hammer, shook the letter infront of his face, and accused Bardinelli of being the instigator and cause of theletter.Bardinelli asked what he was talking about and Paterson replied, "Youknow what I mean. The damn CIO." Bardinelli again stated he did not knowwhat he was talking about, whereupon Paterson declared that Bardinelli wasfired and ordered him out of the plant.' Paterson, still holding the letter, wentthrough the shop asking other employees, including Arthur C. Hultman, FrankUnsderfer, and Benjamin Bailey, if they knew anything about the Union andeach denied any knowledge' thereof.Bailey when thus questioned requestedPaterson to show him the letter but he refused, stating, "The hell with you.That's my letter."Later the samemorningPaterson held a meeting of all the employees in theplant.Also present at the meeting were Walter Paterson, Jr., general super-intendent,William H. Robinson, office manager, Joseph Molloy, timekeeper, andFred Traber, machine shop foreman.' Paterson again asked the employees whostarted the Union and when he received no answer he declared, "What's thematter with you guys? Yellow? No backbone?" Paterson, Jr., joined in withsimilar accusations against themen.RossDePrimo then spoke up and statedhe was in favor of the Union and that it would benefit both the Company andthe employees.Thereupon Paterson warned the employees, "Well, I'll have noparts of the damn CIO in my shop, and I'm not to be caught hanging out onthe limb paying prices that I don't know what they are." Paterson, accordingtoHultman, threatened the group saying, "If you fellows want the union inhere I am closing the plant down. I have been running mybusinessfor fortyyears, and no union, no God-damn union, is coming into my plant and goingto show me how to run it." Finally, after informing the group that he couldconvert the plant into a warehouse and ". . . make just as much money . . . ."Paterson told the employees that an election would be held that day to deter-mine whether or not the employees desired to have the Union. The meetingthen concluded and the men returned to work.That evening when the employees, as customary, went to the clock to punchout their time they found that the time cards had been removed from the rackand were being held by Robinson in the timekeeper's office.The employees de-manded that Robinson return the cards to the rack but he refused to do so andinformed the men that he had instructions to withhold the card of each employeeuntil he had voted on the question of whether or not he desired to have theUnion at the plant.' The employees, particularly Charles Hultman, protested2 Paterson, Sr , did not testify at the hearing3 Bardinelli related the incident to Timekeeper Joseph Molloy who told him to keep awayfrom Paterson and that everything would be all right.Bardinelli did so and resumed workshortly thereafter.* The parties stipulated that Paterson, Jr., Robinson, and Molloy were supervisors.Therecord discloses that Traber was employed as foreman of the machine shop.S Robinson had slips of paper and a taped box in the office to be used in conducting theelection. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDthis action and they unanimously refused to vote as requested.Finally,Molloysecured the cards from Robinson and placed them in the rack and the employeeswho had remained at the plant during the discussion punched out their time.The Lockout on January 19The next morning when the employees reported for work they found the usual'entrance locked but entered the plant through the office.Again, the time cardshad been removed from the rack and the men further learned that the fireswere not up so that the plant was not ready to operate. The employees waitedaround and after Paterson arrived they asked him what was the trouble andhe stated that since they had refused to vote the night before the plant was closed,they were "all through" and he would operate the plant as a warehouse. Theemployees then asked for their pay and Paterson told them that Friday (thenext day) was the regular payday.He further suggested that they go to theCIO "Booby-hatch" and see' Lavery who would pay the men in the future.Paterson thereupon ordered the men to leave the plant, which they did. Baileyand Arthur Hultman immediately telephoned Lavery and informed him of theoccurrences and Lavery advised them to apply at once for unemployment com-pensation and to report to the union hall that afternoon.The employees afterregistering for unemployment compensation met with Lavery and he told themhe believed Paterson would recall them to work. In themeantimethe Companysent telegrams to the individual employees instructing them to "report for workas usual" the following morning.Accordingly, the employees reported for workon January 20 and worked continuously until May 2.The foregoing undisputed evidence plainly demonstrates that the Companyembarked upon a course of conduct designed to frustrate union organizationalactivities among its employees and to prevent unionization of its plant. It haslong been established through numerous decisions by the Board and the courtsthat the foregoing acts committed by the Company in its campaign against theUnion are clearly in violation of the rights guaranteed the employees under theAct and require no further discussion. The undersigned therefore finds that theCompany: -(1) Interrogated its employees concerning their union membership oractivities; (2) threatened to discharge the employees and to shut down its plantin the event the employees joined the Union or engaged in activities on its behalf;(3) attempted to conduct a poll or election among its employees to determinewhether or not they desire to be represented by the Union; and (4) locked outIts employees because of their union membership and activities and becausethey refused to participate in the conduct of the above poll or election.In viewof the foregoing, the undersigned concludes and finds that the Company inter-fered with, restrained, and coerced the employees in the exerciseof the rightsguaranteed in Section 7 of the Act and thereby engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.B. The refusal to bargain.1.The appropriate unit and the Union's certificationThe complaint alleges that_all production and maintenance employees at theCompany's plant, in Stratford, Connecticut, including shipping and receivingemployees and truck drivers but *encluding office and clerical employees, profes-sional employees, guards, watchmen, foremen, and supervisors,as defined inSection 2 (11) of the Act, constitute a unit appropriate for the purposes of col-lective bargaining. PATERSON STEEL & FORGE COMPANY139As appears above, Paterson, on January 18, received a letter from the Unionrequesting a meeting for the purpose of discussing recognition and contract terms.The same day, Paterson telephoned Lavery and, after Lavery acknowledgedsending the letter, Paterson declared, "You big, lazy bastard.Go to work.Don't come down to my property or I'll knock your head off." Lavery toldPaterson he would come down to the plant anytime he wished and "would workon him," whereupon Paterson hung up. The following day Lavery filed a peti-tion for certification' as the representative of the employees in the above-describedunit.The parties stipulated that about February 6 a consent election agreementwas executed and pursuant to its terms an election was conducted on February20, by a representative of the Board, among the employees in the unit for thepurpose of determining whether a majority of the employees desired to be rep-resented by the Union for the purposes of collective bargaining.Of the 23 em-ployees eligible to vote in the election, 21 cast ballots in favor of the Union, noneagainst, and on March 1, the Regional Director for the Board duly certified theUnion as the exclusive bargaining representative of all the employees in the unit.The undersigned finds that the unit alleged is appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act, and that theUnion was at all times material and now is the duly designated representativeof all the employees in such unit for the purposes of collective bargaining.2.The refusal to bargainThe complaint alleges that on and after March 2, the Company refused tobargain with the Union in respect to rates of pay, wages, hours of employment,and other conditions of employment.On February 17, the Union held a meeting at Bardinelli's home at which themembership prepared contract proposals to be submitted to the Company andappointed Arthur Hultman and Bailey as a committee representing the em-ployeees in its negotiations with the Company.On March 2, the Union addressed a letter to the Company wherein it statedthat it had been duly certified by the Board, and suggested that a meeting beheld on March 10, for the purpose of discussing contract terms. The Union alsooffered to submit contract proposals in advance, provided the Company agreedtomeet on the above date. The Company refused to accept delivery of theletter, which was sent by registered mail, and it was returned to the Union about2 weeks later.On March 15, the Union sent a similar letter to the Company requesting thata meeting be held on March 24. The Company accepted delivery of this letter.In the meantime the Union, on March 13, filed a petition with the Board forauthority to make a union-shop agreement,' and on March 17, in the course ofthe investigation of this petition, a representative of the Board held a meetingwith representatives of the Union, Lavery and Bardinelli, and the Company,Robinson and Frank L. Wilder, its counsel.The parties were unable to re-solve the issues raised in the petition, so subsequently the Regional Directorfor the Board ordered an election to be held thereon and scheduled the sameto be conducted at the plant the afternoon of May 2.However, upon the con-clusion of the above-mentioned meeting, Robinson acknowledged receiving theUnion's letter of March 15, but stated that no conference could be held becausePaterson was out of the city and there was no one at the plant with "authorityto meet with the union and negotiate a contract."i" Case No. 2-RC-1794.7 CaseNo. 2-UA-5610. 140DECISIONS OF ' NATIONAL LABOR RELATIONS BOARDOn May 5 the Union senta telegramto the Company requesting that ameetingbe held on May 6, but it failedto answerthe requestand no meetingwas held.On June 26, Daniel W. Baker, counsel for the Union, met with Paterson andasked that the Company negotiate with the Union and he answered that "hewould think about it."Neither Baker nor the Union ever heard from the Com-pany in regard to this request and no meeting was ever held. No further de-mands weremade by the Union upon the Company.The Company offered no evidence in opposition to the testimony adduced bythe General Counsel but asserts in its brief that "at no time didMr. Patersonrefuse to sit down and negotiate with the Union, he simply put it off."In consideringthe foregoing uncontroverted evidence but one conclusion canbe reached and that is, that the Company had a fixed determination to do every-thing in its power to undermine and destroy the Union, despite the fact that itsemployeeshad unanimously designed the Union as their exclusivebargainingrepresentative.However, the adamant refusal of the Company to recognize theUnion or confer with it is entirely compatable with Paterson's openly declaredhostility to unionization of the plant and his expressed determination to frustrateorganizational activities among the employees. By choosingto ignorethe Union'srepeateddemandsfor bargaining conferences the Companyengaged inflagrantviolation of its statutory duty to grant recognition to the employees' designatedrepresentative and its obligation to enter into-discussion and negotiations withan open andfair mind and witha sincerepurpose to find abasis of agreementconcerningthe issues and to execute a binding contract upon the terms thusreached.(Globe Mail Service, Inc.,2 NLRB 610, 621;Sheba Ann Frocks, Inc.,5 NLRB 12, 16-17;Suburban Lumber Company,3 NLRB 194, 203, enforced asmodified (in other respects),N. L. R. B. v. Suburban Lumber Company,121 F.2d 829 (C. A. 3), certiorari denied 314 U. S. 693.) ,The contention that Paterson did not refuse to meet and negotiate with theUnion but "simply put it off" is frivolous and is rejected.Equally without meritis the assertion that Paterson was the only company official having authority tonegotiate with the Union, hence, negotiations could be conducted only by Pater-son, despite the fact that he remained away from the plant during the period,except for a few days, from about January 20 to the latter part of May or earlyJune.Even assumingPaterson was too busy to give the Union a few days of histime between January and June, it was then his duty to appoint a fully authorizedrepresentative to negotiate in his place.(Martin Brothers Box Company,35NLRB 217, 238-239; enforcedN. L. R. B. v. Martin Brothers Box Company,130F. 2d 202, 207 (C. A. 7), certiorari denied 317 U. S. 660.)The undersigned therefore concludes and finds that on March 2, and at alltimes thereafter the Company refused to bargain collectively with the Union asthe exclusive representative of its employees in the appropriate unit with respectto rates of pay, wages, hours of employment, and other conditions of employ-ment, and that by such refusal the Company interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 ofthe Act, in violation of Section8 (a) (5) and(1) thereof.C.The'discharge of Benjamin BaileyBailey was first employed by the Company in July 1944, and worked continu-ously, in various classifications including hammer driver, forger's helper, andcrane operator, until May 2, 1950.As appears above Bailey was very active inpromoting the Union and was a member of the negotiating committee.Whilethis committee never met with representatives of the Company, Bailey andArthur Hultman, following instructions from Lavery, went to see Molloy on PATERSON STEEL & FORGE COMPANY141March 24, and advised him that a conference between representative§ of theCompany and the Union had been scheduled for that day. "'Molloy informed themhe had no knowledge of any such conference and told them to go back to work,which they did.Lavery had tentatively arranged a conference for that datebut it was called off by the Company and he neglected to so notify Bailey andArthur Hultman.On Saturday, April 29, Bailey and his wife motored to Middletown, Pennsyl-vania, for the purpose of visiting his father-in-law.Bailey was delayed at Mid-dletown so he telephoned the plant on Sunday to explain his delay but he wasunable to talk to anyone.Bailey then left Middletown late Sunday night andarrived home Monday afternoon, May 1.The next day he reported for work asusual but found his time card had been removed from the rack. Bailey consid-ered this a mistake and went into the shop prepared to work with his gang.However, before any work commenced, Molloy came into the shop and told Bailey"You're through."When Bailey asked the reason for his being dischargedMolloy stated, "These are my orders from Walter Paterson, Jr. I got them yes-terday "Bailey and Molloy then went into the office and Molloy gave Bailey hispay envelope which contained a discharge slip stating that he had been dischargedbecause of "frequent absences without explanation."When the other employeesheard of Bailey's discharge they came into the office and asked Molloy to callPaterson, Jr., and find out why Bailey had been fired.Molloy called Paterson, Jr.,and then informed the men that "Bailey is fired and stays fired."Bailey did notthereafter work for the Company until September 18, when he was reemployed,under circumstances set forth below.Paterson, Jr, testified that he instructed Molloy to discharge Bailey because"he had been continually off," and that he had to establish some discipline atthe plant since ". . . the morale of the men had deteriorated to the pointwhere somebody had to do something and I decided to start." Accordingly, whenBailey failed to report for work on May 1,he wasdischarged for absenteeism.The only issue concerning Bailey is whether he was discharged because ofhis unionmembership and activity or because of his violation of any companyrule or policy in respect to absenteeism.The employees who testified at the hearing uniformly stated that the Com-panyhad no rule or policy coveringabsenteeismor requiring an employee tonotify the Company in the event he was unable to report for work at any giventimeThus, Bardinelli said during his employment, covering a period of 8 years,he could recall but one occasion when he reported his inability to work andthen only because of illness in his family which necessitated his remainingaway from the plant for a period of 2 weeksFurther, Louis Kish stated thatin the summer of 1948, he and two otheremployeesreturned to theplant fromtheir lunch period in an intoxicated condition and the gang leader simply toldthem to go home. They were not in any manner reprimanded, criticized, ordisciplined by any management official for this conduct.The Company did not deny that Bailey was dischargedunderthe circumstancesrelated above.Molloy was unable to specify any company rule pertaining to absenteeism orreportingabsencesin effect prior to May 2.He did state that notices had beenposted on the company bulletin board at various times "but they would be upan hour or a half hour, and then the first thing I knew they would be torndown and someone would say something about the boss, just dirty words or itwould be torn down." Even so Molloy admitted that these notices did notrequire employees to call the Company in advance of any expectedabsencefrom work, nor did the employees, excepting a few, ever give such advance notice. 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDMolloy further conceded that not one employee had been discharged for absentee-ism prior to the discharge of Bailey.Paterson, Jr., testified substantially the same as Molloy concerning the post-ing of company notices.He further stated that he never held a meeting withthe employees for the purpose of discussing absenteeism or to advise them thatthe Company was establishing any rules or policy in respect thereto.`Unquestionably an employer has the right to discharge an employee for un-authorized absence from work, provided the discharge was not motivated bythe employee's union activity(Newport News Children's Dress Co., Inc.,91NLRB 1521). Here the overwhelming evidence convinces the undersigned thatBailey was discharged because of his union membership and activity and notby reason of his failure to work on May 1, or his failure to give advance noticeof his absence to the Company. It is true that Bailey may have had so-calledunauthorized absences in the past but it is also clear from the testimony ofPaterson, Jr., and Molloy that the Company, at least on May 1, had no ruleor policy in respect to absenteeism and Bailey certainly was no more guilty ofremainingaway from the plant than the other employees. It is equally plainfrom the evidence that the Company exercised little, if any, control or disciplineover its employees and thus openly invited and condoned conduct on their part,such as tearing down the notices and being intoxicated at work, which ordi-narily would constitute proper cause for discharge.But despite the recur-rence of such acts, as well as repeated instances of. employees failing to reportfor work without giving notice, Bailey was the only one to be discharged foralleged infraction of so-called working rules. In view of the Company's decla-ration of open warfare against the Union from its very inception, the fact thatit had no rule or policy bearing on absenteeism, and that it summarily dis-charged Bailey, without previous warning, merely because he missed one dayfrom work, convinces the undersigned beyond any doubt that the Company seizedupon Bailey's absence as a pretext for ridding itself of an active union adherent(S. B. Whistler &Sons,Inc.,92 NLRB 1).The undersigned therefore concludes and finds that the Company dischargedBailey because of his membership in and activities on behalf of the Union,therebydiscriminatingwith respectto hishire and tenure of employment inorder to discourage membership in a labororganization,in violation of Section8 (a) (3) of the Act, and thereby interfering with, restraining,and coercing itsemployees in the exercise of the rights guaranteed by Section 7 of the Act, Inviolation of Section 8 (a) (1) thereof.D. The events of May 21.The strikeBailey, upon being notified of his discharge, immediately went into the shopbefore work commenced and informed the members of his gang that he had beenfired.Arthur Hultman stated the men thought Bailey "had gotten a raw deal"whereupon a majority of the employees, including Hultman, Charles Hultman,Bailey, Bardinelli, Massaria, and DePrimo, went into the office to talk to Molloy.Charles Hultman told Molloy that the discharge of Bailey was a "funny thing"since it was common practice for employees to take time off without reportingand no one had ever been reprimanded, much less discharged, for doing so.Arthur Hultman asked Molloy if Bailey had been discharged because of his unionactivities and Molloy said he did not know, that he was simply carrying outorders.Arthur Hultman then suggested that Molloy call Paterson, Jr., and findout the reasons for Bailey's discharge.Molloy telephoned Paterson, Jr., andwhen he concluded his conversation he told the group that Paterson, Jr., stated PATERSONSTEEL&,FORGE COMPANY143Bailey stays fired and "If you fellows feel that way about it, close the plant downand send them all home." The group then left the office and returned to theshop but the employees, excepting Charles Hultman, performed no work thatmorning.Arthur Hultman admitted that the employees did not commence workbecause of Bailey's discharge.After waiting around the plant for about 1 hour,Paterson, Jr., came in and told them to leave the property, that they were"fired."Molloy in substance testified that on the morning of May 2, about 22 or 23 menreported at the plant and at 7 o'clock he gave the signal to commence work. Itwas at that time Molloy saw Bailey standing in the shop and discharged him.Shortly thereafter, a group of 6 employees came to Molloy's office and stated ineffect that Bailey had been discharged for union activities.Molloy said if themen were ofthat opinion they should let Bailey fight the case and that they wouldbe foolish for "going out" of the plant.However, Charles Hultman told the mennot to "let the Patersons get away" with the discharge of Bailey.Molloy ad-mitted he called Paterson, Jr., and after his conversation informed the men"the situation stands the same."The group then left Molloy's office.About10 minutes later Molloy went into the shop but he found no one there.He thenasked 2 of the men, James Binda and Joseph Janucik, to shut down the furnaceand the boiler, respectively, which they did.The Company introduced in evi-dence the time cards for 21 employees who reported that day, and while someof the employees did not punch out, those who punched cards did so before 8o'clock in the morning.However, Charles Hultman remained at the plant thatday and was paid for 8 hours.Paterson, Jr., denied that he told Molloy to shut down the plant and fire themen, or that he ordered the employees out of the plant that morning or that heeven talked to them.Having found that Bailey was discriminatorily discharged, the undersigned,upon consideration of the foregoing evidence, concludes and finds that the em-ployees protested the unlawful discharge of Bailey and when they were unsuc-cessful in securing his reinstatementthey engaged in strike action against theCompany.2.The mass dischargeIn the space of a-few hours after the commencement of the strike, Paterson,Jr., sent telegrams to each of the striking employees, except Bailey, instructingthem that the shop was working that day and to report for work no later than2 o'clock that afternoon, "otherwise it means dismissal for absenteeism."Thereupon the striking employees reported at the plant as instructed.As thefires had been shut down that morning the plant was not ready for normal opera-tions so the strikers after punching their time cards gathered about in a groupjust outside the plait office.Some of the strikers changed to their workingclothes.Paterson, Jr., arrived and asked what the men intended to do.ArthurHultman acted as spokesman and stated that the employees had received tele-grams to report for work and "Here we are." Hultman inquired' concerningBailey and Paterson, Jr., answered that Bailey "stays fired" and aghin asked whatthe men intended to do.Hultman said to wait until Lavery arrived but Patersonstated, "That's all ; I've heard enough . . . You're all through ; you're fired.Get off the property."Paterson, Jr., and Molloy then went into the office andabout 10 minutes later Molloy returned to the group for the purpose of carryingout the discharge order.He first handed John G. Peterson his pay envelopeand when Peterson and the men found out that they were not being paid for thatafternoon, I. e., from 2 to 3: 30 o'clock, they refused to accept the, envelopes from 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDMolloy.Lavery arrived at this time and although Paterson,Jr., spoke to him hedid not discuss or attempt to discuss the events of that day.As stated above the union-authority election had been scheduled to be held atthis hour so the striking employees then went into the office for the purpose of-voting therein.Bardinelli and Arthur Hultman had been selected as observersfor the Union and when Bardinelli attempted to enter the room where the votingwas to take place, Paterson,Jr., pushed him out of the room and told him hehad no business there.Paterson,Jr., then announced that Charles Hultman wasthe "one man eligible to vote" as"all the other men are fired."Molloy againattempted to pass out the pay envelopes with the discharge notices and againthere was argument and discussion as to whether the men should be paid forthat afternoon.Apparently some of the men refused to accept the dischargeslips, but in any event the parties stipulated that eventually,perhaps 4 or 5 dayslater,all of the employees reporting that day accepted the notices!Under the circumstances the Board's representative called off the electionthat afternoon and it was not held at any time thereafter.The following day the employees picketed the plant carrying placards statingthat the employees were on strike.Lavery explained that he was unable tosecure lockout signs at that time so in order to identify the Union,he securedstrike placards from union headquarterswhich theemployees carried.Laveryat once ordered lockout signs and when he obtained these 3 or 4 days later thepickets discarded the old signs for the new placards.The Union maintained,pickets at the plant continuously until about September 12.Paterson,Jr., said he sent the telegrams of May 2 to find out whether or notthe men were willing to work.He stated that he talked to the group for about15 minutes and "they seemed to stand pat" ; that theywouldnot return to workwithout Bailey.Paterson,Jr., deniedthat ArthurHultman or Bardinelli asked,him to wait until Lavery arrived and to discuss the matter with him .9He ad-mitted that ArthurHultman said the men were willingto workthe remainder of-the afternoon but he could give no assurance that the employees would return tothe plant the next day.This proposal was not acceptable to Paterson so lie took,Molloyby the arm and said, "Let go, Joe," andwalked awayfrom the group.Paterson,Jr., then instructed Molloy "to make up the time cards" and dischargethe employees.Paterson,Jr.,admitted the plant was not ready for normaloperations that afternoon and at no time did-he instruct the men to perform anytype of work.In substance the Company contends that the employees refused to work on theafternoon of May 2, unless Bailey was reinstated,which it refused to do, andapparently it argues that in doing so the employees simply continued the strikeaction initiated that morning.However,the Company offers no explanationfor its mass discharge'of the employees,other than they were dismissed forabsenteeism and were eventually reemployed.Concerning the reemployment of the dischargees,Paterson,Jr., stated thatthe plant was shut down for about 6 weeks and was not ready to resume opera-e Bailey and Charles Hultman were not tendered discharge notices.John A.Lucich didnot report for work that day and similarly was not tendered a notice although Lucich didgo to the plant only for the purpose of voting in the election.9The General Counsel produced the transcript of a hearing held on October 16 beforethe Compensation Commissioner of the State of Connecticut,which reveals that Paterson,Jr., stated that the men did request him to meet with Lavery but he refused to do so becausethe. Company had not recognized the Union and he felt that he should deal directly withthe men.He further stated that if the employees desired instructions they should havetalked to Lavery and acted accordingly.When confronted with this statement Paterson,Jr., said he did not know whether or not he made the statement because he did not presentlyunderstand the question. PATERSON STEEL & FORGE COMPANY145tions until the first part of July.However, as early as the night of May 2, hecalled 4 of the dischargees and asked them if they would be willing to returntowork and help him get the plant in operation.10 Each of the individualsrefused to accede to this request.The parties stipulated that between June 8 andSeptember 18, 14 of the dischargees were reemployed," and 8 did not return towork.'The stipulation, however, did not provide that valid offers of reinstate-ment had been tendered to any of the dischargees, nor is there any evidence thatsuch offers were made.In the above interval, Baker, on June 19, asked the Company to reinstate thedischargees and Wilder said they would be taken back as needed.Again onJune 26, Baker made a similar request to Paterson but he refused to give anyanswer thereto, other than that Charles Hultman would not be reinstated. ByJuly 13 the Company had reemployed but $ of the dischargees so the Union, onthat date, addressed a letter to the Company requesting the reinstatement of theremaining 12 dischargees, including Charles Hultman.While the Companydid not reply to this request, 6 of the individuals mentioned in the letter weresubsequently reemployed at various times up to September 18.The undersigned cannot agree with the Company's contention that the strikingemployees refused to work on the afternoon of May 2, unless Bailey was reinstatedand in effect continued the strike action directed against the Company. It isundisputed that the strikers could not have performed their usual duties thatafternoon and when Paterson, Jr., asked the men if they intended to work,Arthur Hultman, their spokesman replied, "Here we are."Under the circum-stances the strikers could have done no more than report to the plant and awaitfurther instructions.Certainly, up to this point, the strikers' action in comingto the plant had all the indicia of an unqualified offer to return to work.HadPaterson, Jr., been sincere in his offer to reemploy the strikers, as set forth inthe telegrams, or if he only desired to learn if the strikers would work withoutBailey, he could have easily secured this knowledge by simply issuing instruc-tions as to the work he wished the, strikers to perform at that time. But ad-mittedly he issued no such instructions and by his own conduct foreclosed anyresolution of the question as to whether the strikers would have worked withoutBailey.Itmay well be that the strikers would have refused to resume workwithout Bailey and hence theirprima facieunqualified offer to return to workwould thereby have become conditional and ineffective, but, as stated above,Paterson, Jr., precluded any test on the genuineness of the strikers' offer, so anyresolution to the contrary would be purely speculative.It is true that the strikers, as might be expected, did ask Paterson, Jr., ifBailey would be permitted to work and Paterson, Jr., replied that he would not.Upon being so advised the employees then requested Paterson, Jr., to meet withLavery, who was expected shortly but he refused and immediately instructedMolloy to discharge all of the strikers.Paterson, Jr., denied that the employeesrequested him to meet with Lavery. The undersigned is not persuaded-by thetestimony of Paterson, Jr., in this regard, nor his attempted explanation of thecontradictory statement he gave in proceedings before the State CompensationCommission.Accordingly, the undersigned credits the testimony of ArthurHultman, and finds that Hultman did request Paterson, Jr., to discuss the matter10Kish, Peterson, Komar, and Wajda or Wagda11Bailey,Opelia,Vince,Binda, Jaundzen, Grzebski, Kish, Arthur Hultman, Detrik,Janucik, Wajda, Peterson, Massaria, and Bardinelli.12DePrimo, Unsderfer, Rosso, Komar, Steeves, Broadbin, Boehmke, and Lucich.Theparties also stipulated that Lucich became ill prior to May 2, was still sick at the time ofthe hearing, and that the Company was willing to "reinstate" him when physically able towork. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith Lavery but that Paterson, Jr., declined.By thus refusing to meet withLavery, the Company further pursued its policy of completely ignoring thecertified bargaining representative of its employees in violation of its statutoryduty, irrespective of whether the refusal occurred before or after the mass dis-charge of the employees.(Carlisle Lumber Company,2 NLRB 248, 262-263,enforced 94 F. 2d 138 (C. A. 9), certioraridenied304 U. S. 575, and 99 F. 2d 533certiorari denied 306 U. S. 646,Atlanta Broadcasting Company,90 NLRB 808.)The undersigned has no difficulty in reaching the conclusion that the massdischarge of the striking employees, because of alleged absenteeism, was merelyanother step in the Company's vigorous campaign against unionization of itsplant.Nor can it be said that the action against the strikers was only a tacticalmaneuver rather than an outright discriminatory discharge of the strikers.Here the quick discharge of the striking employees upon their reporting to theplant pursuant to the telegrams, the actual issuance of discharge notices, withwages to date, completely negates the conclusion that the Company intendedthe telegrams and notices only as a threat of loss of jobs to the strikers for thepurpose of demoralizing themand causingthem to abandon the strike. (SeeBiles-Coleman Lumber Company,4 NLRB 679, 701, enforced 98 F. 2d 18 (C. A.9).)The evidence bearing upon the events of May 2, consideredin a back-ground of reprehensible conduct on the part of the Patersons by their resortingto every available illegal device short of leading a posse against the unionmembers, convinces the undersigned that the Company in discharging all of itsstriking employees was motivated by the same desires and followed its pre-determined plan to eliminate and destroy the Union(Ozark Hardwood Company,91 NLRB 1443). It seems equally clear to the undersigned thatthe mass dis-charge was further motivated by the Company's desire to forestall the union-authority election scheduled to be held at approximately the same hour as whenthe discharge occurred and thus effectively prevented the employees from en-gaging in a form of concerted activity specifically authorized by the Act.Finally,the Company urges that because the dischargees picketed the plant the followingday, carrying "on-strike" placards, this action demonstrates that the men didnot consider themselves as having been discharged but were actually on strike,or continuing the strike of that morning.The evidence is plain that theseplacards were used only temporarily and were replaced with lockout signs assoon as the Union could secure the same.While the language or slogan adoptedby a union in the course of picketing is a circumstance to be considered indetermining the purpose or object of such action it is certainly not a conclusiveor controlling factor, at least in cases of this character.The Companyassertionis therefore rejected.The undersigned therefore concludes and finds that the Company dischargedall of its striking employees on May 2 because of their membership in andactivities on behalf of the Union, thereby discriminating with respect to theirhire and tenure of employment in order to discourage membership in a labororganization, in violation of Section 8 (a) (3) of the Act, and therebyinterferingwith, restraining, and coercing its employees in the exercise of the rights guar-anteed by Section 7 of the Act, in violation of Section 8 (a) (1) thereof.E. The discharge of Charles HultmanHultman " was employed by the Company for a number of years as gang leaderand had about seven menin his gangincluding Bailey and Bardinelli.He also"The complaint alleged the discharge of Charles Hultman.At the hearing the dischargeestated his name to be Carl Arthur Hultman, Sr, although he was and is known as CharlesHultman.The General Counsel moved to amend his complaint in this respect, and theundersigned, without objection, granted the motion so that the complaint, as amended,alleges the"discharge of Carl A. Hultman,also known as Charles A. Hultman." PATERSON STEEL & FORGE COMPANY147estimated and figured certain work projects for which he received a bonus inaddition to his hourly rate of pay.Hultman was working on January 18 when Paterson, as appears above, cameinto the shop and called a meeting of the employees. That evening when theCompany was attempting to conduct a poll of its employees as to whether ornot they desired the Union, Robinson told Hultman he could not punch out histime card until he had voted upon that question.Hultman then accused theCompany of resorting to "high-handed methods" and that they had no right todo such a thing.He further declared that he had not voted in 20 years and theCompany was not going to force him to vote even though his card had beenremoved, and was being withheld from him. At that point Molloy took the cardsfrom Robinson and Hultman then punched out his time.Again, on the morning of May 2, Hultman protested Bailey's discharge andaccording to Molloy urged the men not to "let the Patersons put one over on you"and emphatically told them, "I will stick by you."However, Hultman workedthat day and in the afternoon, after the striking employees had been discharged,Paterson, Jr., announced that Hultman was the only employee eligible to vote inthe election.Subsequent to the employees' leaving the plant property, Paterson,Jr., told Hultman that he would run the hammer for him and that new men wouldbe hired to replace the discharged strikers.Hultman reported for work onMay 3 and remained at the plant that day although it did not operate. Similarly,Hultmanreportedon the morningof May 4, but about 9 o'clock he told Molloy andRobinson he decided to take off a few days to paint at home and "fish a littlebit . . . until this situation clarified itself."Thereafter, about May 8, Hultmanjoined the pickets at the plant and remained with them until about September 12.On June 26, when Baker requested Paterson to reinstate all the dischargees,his only reply was that Charles Hultman would not be reinstated.In early July, Hultman went to the plant to secure his clothes but obviouslyhe was unsuccessful for the Company, on July 5, sent him a letter requesting thecombination to his locker and stating the clothes would then be sent to him.The letter also advised Hultman that if he desired a discharge notice to submit awritten request to that effect.Upon receiving this letter Hultman went to theplant and requested Paterson to reinstate him to his job. Paterson stated he hadnothing to do with the hiring or firing of employees and referred Hultman toPaterson, Jr.Hultman then saw Paterson, Jr., and asked to be reinstated, towhich he replied, "Do you want to be reinstated or rehired?"When Hultmansaid he desired reinstatement Paterson, Jr., answered, "I can't do anything foryou."As set forth above the Union, on July 13, requested the reinstatement ofHultman which was refused by the Company.The Company contends that it did not discharge Hultman but that he volun-tarily left its employment.The General Counsel does not contend that Hultman was discharged on May 4,but that the Company in refusing to reinstate him about July 11, thereby unlaw-fully terminated his employment.It is clear from the evidence, and the undersigned so finds, that Hultman openlyadvocated the Union from the start, that he vigorously protested Bailey's dis-charge, and after the strikers had been discharged and established pickets atthe plant he ceased working in order to join his fellow employees on the picketline.In so doing Hultman was engaging in protected concerted activities andthe Company's outright refusal to reinstate him upon application because heengaged in such activities is plainly in violation of the Act.(New York TelephoneCompany,89 NLRB 383, and cases cited) Further the discrimination againstHultman is fully established upon either of two hypotheses, namely, the discharge 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDor the refusal to 'reinstate.The complaint alleged that Hultman was dischargedand all the parties knew that the matter complained of was his discriminationbecause of union activities and that issue was fully litigated at the hearing. Inany event the precise manner of discrimination does not seem too important forthe Supreme Court in passing upon this question inN. L. R. B. v. Mackay Radio &Telegraph-Company,304 U. S. 333, 349, stated that the distinction between theseforms of discrimination was more technical than substantive and where the labordispute was still current the men retained their status as employees under theAct,wherefore "the refusal to let them work was a discharge." (Accord:N. L. R. B. v. Reed d Prince Manufacturing Company, 118 F.2d 874, 888 (C. A. 1).)Under all the circumstances the undersigned is convinced that assuming Hultmanwas not actually discharged, the Company's action about July 11, 1950, in refusingto reinstate him, upon application, was tantamount thereto, and the undersignedso finds.The undersigned therefore concludes and finds that the Company dischargedHultman because of his membership in and activities on behalf of the Union,thereby discriminating with respect to his hire and tenure of employment in orderto discourage membership in a labor organization in violation of Section 8 (a) (3)of the Act, thereby interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed by Section 7 of the Act, in violation ofSection 8 (a) (1) thereof.The Unilateral Increase in WagesDuring October 1950, Paterson, without consulting the Union, called a meet-ing of the employees and informed them that he was granting a 10 cents per hourincrease in pay, conditioned upon regular attendance at work, and furtherpromised to grant the employees 1 week's vacation with pay the following year.The Company, by ignoring the Union as the employees' exclusive bargainingrepresentative and by dealing with its employees concerning wages and condi-tions of employment at a time when the Union was attempting to negotiatewith it, thereby violated Section 8 (a) (1) and Section 8 (a) (5) of the Act.(Mello Photo Supply v. N. L. R. B.,321 U. S 678, 683-684;Great SouthernTrucking Company v. N. L. R. B.,127 F. 2d 180, 186 (C. A. 4).)IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor prac-tices, itwill be recommended that he cease and desist therefrom and takecertain affirmative action designed to effectuate the policies of the Act.Having found that the Respondent from on or about March 2, 1950, and atall times thereafter has failed to bargain with the Union as the exclusiverepresentative of his employees in an appropriate unit, it will therefore berecommended that the Respondent, upon request, bargain collectively with theUnion.Having found that the Respondent locked out the employees named inAppendix A, for 1 day, January 19, 1950, because they joined the Union andengaged in concerted activities for the purposes of collective bargaining, or PATERSON STEEL & FORGE COMPANY149other. muttial' aid or protection, it is recommended that the Respondent makethem whole for any loss of pay they may have suffered'by reason of theirdiscriminatory lockout by payment to them of a sum of money equal to theamount they would normally have earned as wages that day, less their netearnings, if any.Having found that the Respondent' about May 2 and July 11, 1950, discrimina-torily discharged Benjamin Bailey and Carl A. Hultman, also known as CharlesA. Hultman, respectively, and having further found that the Respondent aboutMay 2, 1950, discriminatorily discharged the employees named in Appendix E,because of their membership in the Union and engaged in concerted activitiesfor the purposes of collective bargaining or other mutual aid or protection,it-is recommended that the Respondent offer to each said employee immediateand full reinstatement" to his former or substantially equivalent position,11without prejudice to their seniority or other rights and privileges, and thatthe Respondent make each of said employees whole for any loss of pay whichhe may have suffered by reason of the discrimination against him, by paymentto,each of them of a sum of money equal to that which he normally wouldhave earned as wages from the date of his discharge to the date of the Re-spondent's offer of reinstatement, less his net earnings 16 during said period.It is recommended that the loss of pay for each employee be computed on thebasis of each separate calendar quarter or portion thereof during the periodfrom the Respondent's discriminatory action to the date of a proper offer ofreinstatement.The quarterly periods, herein called "quarters," shall beginwith the first day of January, April, July, and October.Loss of, pay shall bedetermined by deducting from a sum equal to that which each employee wouldnormally have earned for each such quarter, or portion thereof, his net earnings,ifany, in other employment during that period. Earnings in one particularquarter shall have no effect upon the back-pay liability for any other quarter.Ii'order'to insure compliance with the foregoing back-pay and reinstatementprovisions, it is recommended that the Respondent shall be required upon rea-sonable request to make all pertinent records available to the Board andits agents.14In th'e' opinion of'the undersigned, the Respondent's conduct discloses a fixedpurpose to defeat self-organization and its objectives.Because of the Respond-ent's unlawful'conduct and its underlying purpose, the undersigned is convincedthat the unfair' lalioir practices found are persuasively related to the otherunfair labor practices proscribed by the Act and that the danger of their com-mission in the future is to be anticipated from the course of the Respondent'sconduct in the past.The preventive purposes of"the Act will be'thwarted unlessthe recommendations are coextensive with the threats. In order, therefore, tomake effective the interdependent guarantees of Section 7, to prevent a recur-rence of unfair labor practices, and to minimize strife which burdens 'and' oli=structs commerce, and thus to effectuate the policies of the' Act, it will -be14The complaint discloses, and as d'iscusse'd herein,supra,page 145, that 14 of the dis-chargees were subsequently reemployed by the Respondent at various intervals.The evi-dence is insufficient to make any determination as'to whether valid offers of reinstatementwere tendered to the dischargees, or that actual reemployment constituted a valid reinstate-ment in accordance with the "principles and policies of'the Act.However, these questionspertain to compliance with-the recommended order-and may be appropriately considered anddl ided'at thht'time:'!The65 NLRB 827.--18 See-Crossett Lumber Company,8 NLRB 440, 497-498.1xF.W.Woolworth Company,90 NLRB 289.944176-52-vol. 96-11 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommended that the Respondent cease anddesist frominfringing in anymanner upon the rights guaranteed by Section 7 of the Act 3flOn the basis of the foregoing findings of fact, and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS of LAW1.United Steelworkers of America, CIO, is a labor organization within themeaning of Section 2 (5) of the Act.2.All production and maintenance employees at the Company's plant inStratford, Connecticut, including shipping and receiving employees and truckdrivers but excluding office and clerical employees, professional employees,guards, watchmen, foremen, and supervisors, as defined in Section 2 (11) of theAct, constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.3.United Steelworkers of America, CIO, was on March 2, 1950, and at alltimes material herein, the exclusive representative of all the employees in theabove-described unit for the purposes of collective bargaining within the mean-ing of Section 9 (a) of the Act.4.By refusing on or about March 2, 1950, and at all times thereafter tobargain with United Steelworkers of America, CIO, as the exclusive representa-tive of the employees in the above-described unit, the Respondent has engagedin,and is engaging in, unfair labor practices within the meaning of Section8 (a) (5) of the Act.5.By discriminating in regard to the hire and tenure of employment ofBenjamin Bailey and Carl A. Hultman, also known as Charles Hultman, andthe employees named in Appendices A and B, thereby discouraging membershipin United Steelworkers of America, CIO, the Respondent has engaged in, andis engaging in, unfair labor practices within the meaning of Section 8 (a) (3)of the Act.6.By interfering with, restraining, and coercing his employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engaged in,and is engaging in, unfair labor practices within the meaning of Section 8 (a)(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]18See May Department Stores v. N.L. R.B., 326 U. S. 376.0.B. ANDREWS COMPANYandINTERNATIONAL ASSOCIATION OF MA-CHINISTS, LODGE No. 56, AFL, PETITIONER.Cases Nos. 10-RC-1432and 10-RC-143S.September 12, 1951Decision and OrderUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a hearing' was held before Clarence D.Musser, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.1The cases were consolidated by order of the Regional Director dated June 22, 1951.96 NLRB No. 18.